Citation Nr: 1740379	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension on a direct and presumptive basis.

2.  Entitlement to service connection for hypertension as secondary to the service-connected bilateral knee strains and service-connected bilateral ankle sprains.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a bilateral elbow disability.

5.  Entitlement to service connection for a skin rash, upper and lower extremities.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2016, the Veteran testified at a hearing before the undersigned using videoconferencing technology; a transcript of that hearing is of record.  

In September 2016, these issues were remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of hypertension as secondary to the service-connected bilateral knee strains and service-connected bilateral ankle sprains is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within one year of separation, and hypertension is not attributable to service.

2.  The Veteran's bilateral shoulder disability was not manifest during service or within one year of separation, and is unrelated to service.

3.  The Veteran's bilateral elbow disability was not manifest during service or within one year of separation, and is unrelated to service.

4.  A chronic skin disability did not have onset during active service and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, nor can it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Bilateral shoulder disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Bilateral elbow disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  A skin rash of the upper and lower extremities was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded these matters in September 2016.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding treatment records, including VA treatment records from the Birmingham VA Medical Center (VAMC) as referenced by the Veteran, schedule the Veteran for a VA examination, and readjudicate the claim.  The Veteran's treatment records from the Birmingham VAMC were added to the claim file, along with a document stating that there were no records on file prior to February 2011.  The Veteran was scheduled for and attended an appropriate November 2016 VA examination.  The RO readjudicated the claim most recently in a March 2017 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board recognizes that the Veteran has not been afforded VA examinations for his bilateral shoulder and elbow disabilities, or a skin rash disability.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (1) contains competent evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that an event, injury, or disease occurred in service or certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) indicates that the disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and mere conclusory generalized lay statements that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

With respect to the Veteran's service connection claim for bilateral shoulder and elbow disabilities, the Board finds that the standards of McClendon are not met in this case.  As discussed in detail below, aside from the Veteran's lay statements, the evidence of record fails to show an event, injury, or disease related to the Veteran's bilateral shoulder and elbow disabilities occurred during his active duty service.  Thus, the Board finds that VA examinations for bilateral shoulder and elbow disabilities are not warranted. 

The Board also finds that the standards of McClendon are not met for the Veteran's claim to service connection for a skin rash, as evidence of record, aside from the Veteran's lay statements, fails to show that the Veteran was ever diagnosed or suffered from a skin rash during service, or that an event, injury, or disease related to the Veteran's skin rash occurred during his active duty service. 

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension and arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2016).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A. Hypertension

The Veteran asserts that his hypertension disability is related to service.  

Pertinent VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  However, the Board concedes that the Veteran has hypertension as it is noted in private treatment records that he has had hypertension since 1992 and that he has been taking medication for this disability since that time.

Service treatment records (STR) are negative for any diagnosis of, notation of, or treatment for hypertension in service.  His pre-induction examination in October 1979 included no mention of hypertension.  The Veteran's blood pressure was documented while in service.  In June 1981, his blood pressure was recorded at 118/78; in October 1981 it was 120/80; in January 1992 it was 130/84; in September 1982 it was 108/74; in November 1983 it was 136/88; in April 1984 it was 104/76; in June 1984 it was 120/74; in August 1984 it was 120/90; in October 1984 it was 122/88; and in December 1984 it was 140/70.

The Veteran denied high blood pressure on a health questionnaire for dental treatment in June 1982.  The Veteran attended a periodic physical in August 1984, and he reported that he was not taking any medication and was in good health.  He also reported that he had never suffered from high blood pressure. 

In December 1984, shortly before his separation, the Veteran filled out a medical health questionnaire, where he denied having or ever having had high or low blood pressure.  The Veteran did not have a separation examination because he submitted a signed document stating that he did not wish to have one.  See August 1985 STR's.

The record reflects that following his October 1985 separation, the Veteran did not seek medical treatment until January 1991, when private treatment records documented the Veteran's blood pressure at 160/100.  The Veteran's blood pressure was then recorded at 120/80 and 130/88 in May 1991.  The Veteran's private treatment records show that he began treatment for high blood pressure in 1992, when his physician noticed "slightly elevated blood pressure."  

Private treatment records from 1992 to 2008 reflect treatment for hypertension. 

A VA examination report dated in November 2016 reflected hypertension for which the Veteran was taking continuous medication.  The Veteran reported an onset of symptoms in 1985.  After examining the Veteran and reviewing the medical file, the examiner determined that the Veteran's earliest treatment of hypertension occurred in 1991.  She stated that isolated elevated readings were not sufficient to establish hypertension, or predictive or representative of early stages of hypertension.  The examiner concluded that the Veteran's hypertension was less likely than not related to his service.  She also did not find any other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's hypertension.

The Board notes that there is no competent opinion supporting the contention that the Veteran has hypertension due to any event or incident in service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology of hypertension is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has related hypertension to the Veteran's service.  After reviewing the Veteran's medical file, to include the isolated blood pressure reading recorded in December 1984, the uncontroverted opinion of the 2016 VA examiner is that the Veteran's hypertension is not due to service.  

The Veteran's statements stand as the only evidence in support of service connection.  However, he is not competent to opine on this complex medical matter, as explained above, and his contention that he was first diagnosed with hypertension while in service is not supported by his medical records. 

The above review of the evidence reveals no indication of hypertension prior to 1991, or about six years after separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Thus, with post-service treatment records showing that hypertension has been first noted in the record not before 1991, hypertension has not been shown to manifest within one year after separation from service, and the applicable presumptive does not apply under 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that although hypertension is an enumerated chronic disease, hypertension was not noted or diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not experience an incident or injury in service resulting in hypertension, or characteristic manifestations of the disease process during service or within one year after separation, direct and presumptive service connection are not applicable.

After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of record is the November 2016 VA medical examiner's opinion.  She reviewed the Veteran's record, to include the private medical evidence, as well as the Veteran's blood pressure recordings in service, and provided an opinion on service connection based upon her knowledge of the facts of the Veteran's case and known medical principles.  A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that only the Veteran's statements in support of his claim are contrary to the 2016 medical opinion.  

In sum, the evidence deemed most probative by the Board (the 2016 VA medical opinion) establishes that service connection for hypertension is not warranted on a direct or presumptive basis.  The evidence establishes that hypertension was not manifest during service or within one year of separation and there is no competent evidence otherwise linking hypertension to service.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.
      
B. Bilateral Shoulder and Elbow Disabilities

The Veteran is seeking service connection for a bilateral shoulder disability and a bilateral elbow disability.  The Veteran's VA treatment records reflect that the Veteran has arthritis, arthralgia, and subdeltoid bursitis.  See August 2011, August 2013, and March 2014 VA treatment records.

The Veteran testified that he started noticing issues with his elbows and shoulders around 1980 while doing push-ups.  The Veteran testified that he went to sick call to get pain medication several times.  See May 2016 Board videoconference hearing.  There are no corresponding medical records in the Veteran's service treatment records (STR).  

STR's are negative for any diagnosis of, notation of, or treatment for a shoulder or elbow disability or injury in service.  The Veteran denied arthritis or rheumatism on a health questionnaire for dental treatment in June 1982 and on a December 1984 medical health questionnaire.  As noted above, the Veteran attended a periodic physical in August 1984 where he reported that he was not taking any medication and was in good health.  He also reported that had never suffered from painful or "trick" shoulder or elbow, or arthritis.  Upon examination, his upper extremities were determined to be normal.  

As noted above, the Veteran submitted a signed document in August 1985, stating that he did not wish to have a separation examination.  

The record reflects that following his October 1985 separation, the Veteran did not seek medical treatment for his shoulders or elbows until May 1991, when private treatment records documented that the Veteran was being treated for a left shoulder strain.  July 1992 private treatment records recorded the Veteran's extremities as normal. 

In October 1992, the Veteran sought private treatment for joint pain in his elbows and shoulders.  He told the treating physician that just in the last several months he started having diffuse multiple arthralgia's in his shoulders, elbows, knees and joints.  The Veteran tested negative for rheumatoid arthritis. 

The Veteran continued receiving private treatment for his shoulder and elbows through January 2008, during which time he was eventually diagnosed with rheumatoid arthritis.

The Veteran testified that he sought treatment for his shoulders and elbows at the VA in 2008, where he was prescribed Hydrocodone.  See May 2016 Board videoconference hearing.  

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral shoulder and elbow disabilities are related to his active service.  

The Board acknowledges that the Veteran asserted at the Board hearing that he believes that his shoulder and elbow disabilities are connected to the push-ups performed in service.  However, as shown above, the Veteran's shoulders and elbows were found to be normal throughout his service treatment records, and there is a prolonged period without any record of complaint after service, which the Board finds weighs heavily against the persuasive value of the Veteran's assertion that his shoulder and elbow problems began in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  There is no credible and probative evidence of record to suggest an in-service onset.  

Additionally, post-service treatment records show that shoulder and elbow disabilities were first noted in the record not before 1991, arthritis had not been shown to manifest within one year after separation from service, and the applicable presumptive does not apply under 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that although arthritis is an enumerated chronic disease, arthritis was not noted or diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.

In summary, the Board concludes that the Veteran's bilateral shoulder and elbow disabilities are not shown to be related to his active service, and that service connection is therefore not warranted; the preponderance of the evidence is against the claim, and the benefit of the doubt rule is therefore not for application.

D. Skin Rash of the Upper and Lower Extremities 

The Veteran is seeking service connection for a skin rash of the upper and lower extremities.  

The Veteran testified that he started noticing skin rashes in 1979 while stationed in Furth, Germany.  He stated that he went to sick call was treated with creams.  See May 2016 Board videoconference hearing.  This assertion is not supported by the Veteran's STR's.

STR's are negative for any diagnosis of, notation of, or treatment for skin problems or rashes in service.  On a June 1982 health questionnaire for dental treatment, the Veteran was asked if he had any hives or skin rashes, and he did not report that he had any conditions.  During a periodic physical in August 1984, the Veteran reported that he was not taking any medication and was in good health, he also marked that he did not have any skin diseases.  The Veteran also failed to report any rashes on a December 1984 medical health questionnaire that explicitly asked for all skin conditions and diseases to be noted.  

As discussed above, the Veteran waived a separation examination.  

The Veteran's post service medical records do not reflect any reoccurring skin conditions.  The Veteran sought treatment for his hands and feet in August 1989 after he encountered chemicals that caused severe burns.  April 1994 private treatment records reflect that the Veteran sought treatment for a tinea capitis and tinea crura rash on the scalp and groin.  There is no credible and probative evidence of record documenting another skin rash until December 2006, when the Veteran sought treatment for a rash that developed on his legs and neck area.  The private physician classified this condition as an allergic reaction.  February 2008 private medical records reported that the Veteran denied any symptoms of psoriasis, and there was no evidence of a malar rash, photosensory rash, or sclerodactylia.  In November 2011, VA treatment records document that the Veteran developed a rash on his arm after the removal of an IV. 

Here, there is some evidence of a post service skin disorder.  However, there is no reliable evidence linking skin pathology to service.  In fact, the Veteran denied skin pathology in August 1984.  In addition, his skin was normal.  The Board concludes that the contemporaneous records are far more probative than remote statements advanced in support of a claim for benefits. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a skin or rash disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 


ORDER

Entitlement to service connection for hypertension on a direct and presumptive basis is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for a skin rash, upper and lower extremities, is denied.  


REMAND

The Veteran was recently afforded a VA examination in November 2016, however, this examination did not address the theory of secondary service connection.  

The Veteran has been prescribed Prednisone since November 1997, in part, to treat his service-connected knee and ankle disabilities.  In January 2008, the Veteran's private physician noted that the Veteran's hypertension was well controlled.  In a separate matter, those treatment records reflect that the physician increased the Veteran's dosage of Prednisone to 10 mg.  In May 2008, the Veteran's blood pressure was recorded as 120/84, and in June 2008, his reading was 137/84.  In October 2008 private treatment records, the Veteran sought medical attention for elevated blood pressure.  His reading was recorded at 160/100.  The treating physician opined that the elevation was likely due to the Veteran's prescribed Prednisone medication.  A review of the medical records demonstrates that the Veteran began taking Prednisone in November 1997, and continues to take this medication, as reflected in the August 2016 VA treatment records.  

The record contains competent evidence of current hypertension and an indication that this disability may be associated with the Veteran's service-connected disabilities. 

Under these circumstances, the Veteran should be afforded a VA examination to determine any relationship between his currently diagnosed hypertension and the service-connected knee and ankle disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159 (c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request an addendum from the same VA examiner who performed the November 2016 VA hypertension examination.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  A complete rationale for any opinions expressed should be provided. 

If the same VA examiner is not available, obtain an opinion from another examiner, or, if necessary, schedule the Veteran for a new VA examination.

The examiner is asked to provide an opinion on whether the Veteran's prescribed prednisone is being used to treat any of his service-connected disabilities.

Then the examiner is then asked to provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by or was aggravated beyond a normal progression of the disease by his service-connected disabilities, to include medication for same.

The examiner should specifically note and comment on the Veteran's January 2008 private treatment records, in which the Veteran's treating physician concluded that the Veteran's hypertension was uncontrolled, most likely secondary to prednisone.

2. After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3. When the development requested has been completed, the case should be reviewed by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


